DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 08/30/2019.  Claims 14-26 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 14, 15, 18, 24 and 26 objected to because of the following informalities: “Said housing” should be change to “fluid-tight housing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 14-17, 19-25 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (5602710) in view of Wurz et al. (20130206759)
Regarding claim 14. Schmidt teaches a surge arrester [fig 2].
While Schmidt teaches a surge arrester comprising: a tight seal housing [see 6 threaded seal for 14]. 
Schmidt does not explicitly mention the means for sealing is a fluid-tight housing having an outside; a pressure relief assembly configured to provide a fluid-conducting connection to said outside of the housing if a gas pressure inside said housing exceeds a threshold value; and at least one lockable rotary closure securing said pressure relief assembly to said housing.  
Wurz teaches a fluid-tight housing [fig 1, 10] having an outside [i.e. see fig 1 shows area outside relative to inner side of housing of fig 1]; 
a pressure relief assembly [18, ¶33] configured to provide a fluid-conducting connection [¶44] to said outside of the housing if a gas pressure inside [gas pressure in 12] said housing exceeds a threshold value [implicit, gas stream exits through 23 after increase in interior of 12, ¶44]; and at least one lockable rotary closure [see 22, ¶35] securing said pressure relief assembly to said housing.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure relief assembly of Wurz [¶35, Wurz].

Regarding claim 15. Schmidt as modified teaches the surge arrester according to claim 14, wherein said lockable rotary closure includes a plurality of locking projections [22, Wurz] being secured by rotating in complementary recesses of said housing.  

Regarding claim 16. Schmidt as modified teaches the surge arrester according to claim 14, wherein said pressure relief assembly includes a substantially cup-shaped locking device having a base and a side wall [see 18 of Wurz cup shape, side connected with 33 and 31 make side wall and base 36].  

Regarding claim 17. Schmidt as modified teaches the surge arrester according to claim 16, wherein: said cup-shaped locking device has a cup interior [see 18 Wurz has a cup interior]; said side wall has an inner side [inner side walls relative to 22] facing toward said cup interior [Wurz inner side walls relative to 22 face cup interior]; andPrel. Amdt. dated August 29, 2019 said locking device includes a plurality of support ribs [see internal threads adjacent to 22 shown in fig 2] disposed along said inner side.  

Regarding claim 19. Schmidt as modified teaches the surge arrester according to claim 16, wherein: said cup-shaped locking device has a cup interior [i.e. cup interior of 18 Wurz]; said side wall has an outer side facing away from said cup interior [i.e. side wall shared with 22 Wurz]; and said lockable rotary closure includes at least three locking projections [22 has 3 Wurz] disposed along said outer side.  

Regarding claim 20. Schmidt as modified teaches the surge arrester according to claim 16, wherein said cup-shaped locking device has a cup interior [i.e. cup interior of 18 Wurz], and said base bulges [see 36 extend towards interior] toward said cup interior.  
	
Regarding claim 21. Schmidt as modified teaches the surge arrester according to claim 14, which further comprises: ends of the surge arrester [ends of 14 in Schmidt];
 Application No. PCT/EP2018/054737 Prel. Amdt. dated August 29, 2019said pressure relief assembly being disposed at one of said ends of the surge arrester [implicit, 6 is at end of 14 thus 18 of Wurz would be at end]; 
[34 Wurz] constructed to tear if the threshold value for the gas pressure is exceeded [¶44 Wurz].  

Regarding claim 22. Schmidt as modified teaches the surge arrester according to claim 21, which further comprises: first [35 Wurz] and second contact [32 Wurz] pressure devices; 
said membrane having a side [i.e. upper side Wurz] facing towards the surge arrester [i.e. housing] being laid on said first contact pressure device [see 34 on 35 Wurz]; and said membrane having a side [lower side Wurz] facing away from the surge arrester being secured by said second contact pressure device [32 helps to secure all assembly Wurz].  

Regarding claim 23. Schmidt as modified teaches the surge arrester according to claim 20, wherein said pressure relief device includes an assembly projection on a side [i.e. left/right side of 35 Wurz] of said base facing away [i.e. in a radial direction] from said cup interior for transmitting a rotational movement [¶40, see 35 shows side protrusions that help twist device 18 in Wurz].  

[i.e. preamble has been interpreted as a method for a surge arrester thus having the apparatus would have the method].
While Schmidt teaches a process for a surge arrester comprising: a tight seal housing [see 6 threaded seal for 14, abstract].
However, Schmidt does not explicitly mention a process comprising: placing a membrane on a fluid-tight housing; placing a pressure relief assembly having at least one lockable rotary closure on the housing; locking the rotary closure on the housing while securing the membrane; and Page 7 of 9Docket No. 2017PO2736using the pressure relief assembly to provide a fluid-conducting connection to an outside of the housing if a gas pressure inside the housing exceeds a threshold value.  
Wurz teaches a process [abstract] comprising: placing a membrane [34 Wurz] on a fluid-tight housing [fig 1, 10]; 
placing a pressure relief assembly [18, ¶33] having at least one lockable rotary closure [see 22, ¶35] on the housing [i.e. 10]; locking the rotary closure on the housing [function of 22, ¶35] while securing the membrane [34 is secured with assembly]; 
and Page 7 of 9Docket No. 2017PO2736using the pressure relief assembly to provide a fluid-conducting connection [¶44] to an outside [i.e. see fig 1 shows area outside relative to inner side of housing of fig 1] of the housing if a gas pressure [gas pressure in 12] inside the housing exceeds a threshold value [implicit, gas stream exits through 23 after increase in interior of 12, ¶44].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure relief assembly of Wurz and incorporate the pressure relief assembly in the threaded insert of Schmidt in order to have a pressure relief valve arrangement that enhances safety and have an effective mean for fastening the pressure relief device in the opening [¶35, Wurz].

Regarding claim 25. Schmidt as modified teaches the manufacturing process according to claim 24, which further comprises placing the membrane between first and second contact pressure [36 and 35 respectively Wurz] devices by placing the first contact pressure device on a side [i.e. upper side of 34 Wurz] of the membrane facing toward the surge arrester and placing the second contact pressure device on a side [i.e. lower side of 34 Wurz] of the membrane facing away from the surge arrester.  




Allowable Subject Matter
Claims 18 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839